DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/22/2021 has been entered.  Claims 1, 9, 12-14, 16, and 22 have been amended. Claim 8 has been canceled.  New claims 31-36 have been added.  Accordingly, claims 1-7, 9-36 are currently pending in the application.  
Applicant's amendments to claim 12 have overcome the claim objections previously set forth in the Office Action mailed 07/23/2021. Applicant's amendments to claim 22 have overcome the 112(b) rejections previously set forth in the Office Action mailed 07/23/2021.  Applicant's amendments to claims 13-14 have overcome the 112(d) rejections previously set forth in the Office Action mailed 07/23/2021.  

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claims 1, 16, and 22 are moot as they rely upon amended claim limitations. The rejection of claims 1, 16, and 22 as amended may be found below.

	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-12, 14--22, 24-30, 32, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2016/0200052).
Regarding claims 1-2, Moore teaches a substrate assembly comprising a flexible, optically transparent, gas-permeable sheet 2620 (first layer comprising a permeable film) (fig 49; [0295]); a rigid, optically transparent planar base 2610 (second layer; wherein the second layer comprises a transparent or semi-transparent rigid substrate) below the permeable sheet 2620 (fig 49; [0295]); and a polyester screen mesh 2616 (third layer comprising a permeable substrate) disposed between the permeable sheet 2620 and the base 2610 (fig 49; [0296]).
Although Moore does not specify wherein the third layer detached from the first layer or the second layer, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to make the third layer detached from the first layer or second layer, since it has been 
Regarding claims 3-7, as applied to claim 2, Moore does not specify wherein the permeable substrate comprises a paper mesh; wherein the paper mesh includes a thickness of less than or equal to 30µm; wherein the paper mesh includes a weight density of about 2g/m2 to 34g/m2; wherein the permeable substrate comprises woven; nor wherein the strands include nylon strands with a diameter of about 0.0015".
However, Moore teaches that the mesh layer 2616 may include a polyester screen mesh, or a fiberglass fabric ([0296]).  The mesh layer 2616 may be optically transparent ([0296]).  The mesh layer may have cross-linked fibers (woven strands) or other materials having a thickness of about 10-50 microns or, more preferably, 25 microns ([0296]).  The spacing or pitch between the fibers may be between about 50-500 microns ([0296]). 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Moore since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP 2144.07. One would have been motivated to select paper or nylon as the material in order to increase gas flow to the build surface of the sheet ([0298]).
Although Moore teaches a mesh layer 2616 having a thickness of 10-50 µm ([00298]), it does not specify the density of or the strand diameter of the mesh layer 2616. However, Moore teaches that the increasing gas flow is a result effective variable ([0298]). Specifically, changing the dimensions such as density will increase gas flow to the build surface of the sheet ([0298]). Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine 
Regarding claim 9, as applied to claim 1, Examiner notes that the limitation “wherein the third layer is at least partially attached to a portion of the frame” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (third layer) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).
Regarding claim 10, as applied to claim 1, Moore further teaches the gas flow enhancing feature comprises the sheet and the sheet has a plurality of channels therein that increase gas flow to the build surface (wherein a surface of the first layer and/or a surface of the second layer includes at least one airway) ([0024]).
Regarding claim 11, as applied to claim 2, Examiner notes that the limitation “wherein the third layer is at least partially attached to a portion of the frame” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (third layer) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).
Regarding claims 12 and 14, as applied to claim 1, Moore teaches a radiation source 11 such as a digital light processor (DLP) providing electromagnetic radiation ([0114]).
Regarding claim 15, as applied to claim 2, the claim is considered product-by-process claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product 
Regarding claim 16, Moore teaches a substrate assembly comprising a flexible, optically transparent, gas-permeable sheet 2620 (permeable film) (fig 49; [0295]); a polyester screen mesh 2616 (a permeable substrate) disposed below the permeable sheet 2620 (fig 49; [0296]); and a gas flow enhancing feature comprises the sheet and the sheet has a plurality of channels therein that increase gas flow to the build surface (wherein a surface of the permeable film and/or a surface of the permeable substrate includes at least one airway) ([0024]).
Although Moore does not specify wherein the preamble substrate detached from the permeable film, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to make the preamble substrate detached from the permeable film, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). Further, it has been held that making known elements separable is within the skill of a person of ordinary skill in the art. MPEP 2144.04.
Regarding claims 17-21, as applied to claim 16, the claims are considered product-by-process claims. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113.
Regarding claims 22 and 24, Moore teaches a substrate assembly comprising a flexible, optically transparent, gas-permeable sheet 2620 (permeable film) (fig 49; [0295]); a rigid, optically transparent planar base 2610 with a radiation source 11 such as a digital light processor (DLP) providing 
Although Moore does not specify wherein a permeable substrate disposed between the permeable film and the projection lens and the permeable substrate detached from the permeable film, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to make the permeable substrate disposed between the permeable film and the projection lens and the permeable substrate detached from the permeable film, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). Further, it has been held that making known elements separable is within the skill of a person of ordinary skill in the art. MPEP 2144.04.
Regarding claim 25, as applied to claim 22, Moore further teaches the gas flow enhancing feature comprises the sheet and the sheet has a plurality of channels therein that increase gas flow to the build surface (wherein a surface of the permeable film and/or a surface of the permeable substrate includes at least one airway) ([0024]).
Regarding claims 26-30, as applied to claim 25, the claims are considered product-by-process claims. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113.
Regarding claim 32, Moore teaches a substrate assembly comprising a flexible, optically transparent, gas-permeable sheet 2620 (permeable film) (fig 49; [0295]); a polyester screen mesh 2616 (a permeable substrate) disposed below the permeable sheet 2620 (fig 49; [0296]); and a gas flow enhancing feature comprises the sheet and the sheet has a plurality of channels therein that increase gas flow to the 
Although Moore does not specify wherein at least a portion of the flexible substrate attached directly to the frame, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to make at least a portion of the flexible substrate attached directly to the frame, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). 
Regarding claim 34, Moore teaches a substrate assembly comprising a flexible, optically transparent, gas-permeable sheet 2620 (first layer comprising a permeable film) (fig 49; [0295]); a rigid, optically transparent planar base 2610 (second layer; wherein the second layer comprises a transparent or semi-transparent rigid substrate) below the permeable sheet 2620 (fig 49; [0295 and a first and/or second adhesive layers 2614, 2618 (third layer) may be formed of a poly(dimethylsiloxane) (PDMS) film disposed between the permeable sheet 2620 and the base 2610 (fig 49; [0296]-[0297]).
Although Moore does not specify a third layer comprising a flexible substrate held without adhesive between the first layer and the second layer, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to make a third layer comprising a flexible substrate held without adhesive between the first layer and the second layer, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). 
Regarding claim 36, as applied to claim 1, Although Moore does not specify a third layer comprising a flexible substrate held without adhesive between the first layer and the second layer, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to . 
Claims 13 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2016/0200052), as applied to claims 12 and 22, and in further view of El-Siblani (US 2011/0089610)
Regarding claims 13 and 23, as applied to claims 12 and 22, Moore does not specify wherein the projection lens comprises an LCD projection lens of an LCD-based stereolithography projector.
However, in the same field of endeavor, making a three-dimensional object, El-Siblani teaches that a pattern generator may be used to construct a part ([0004]). The pattern generator may include the use of DLP (Digital Light Processing technology) or LCD (Liquid Crystal Display) ([0004]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the DLP radiation source taught by Moore with the LCD pattern generator taught by El-Siblani since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. MPEP 2143(B). One would have been motivated in order to provide a selective light modulation system ([0004]).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2016/0200052) and in further view of John (US 2007/0063389).
Regarding claim 31, Moore teaches a substrate assembly comprising a flexible, optically transparent, gas-permeable sheet 2620 (first layer comprising a permeable film) (fig 49; [0295]); a rigid, optically transparent planar base 2610 (second layer; wherein the second layer comprises a transparent or semi-transparent rigid substrate) below the permeable sheet 2620 (fig 49; [0295]); and a first and/or second adhesive layers 2614, 2618 (third layer) may be formed of a poly(dimethylsiloxane) (PDMS) film disposed between the permeable sheet 2620 and the base 2610 (fig 49; [0296]-[0297]).
Moore not specify a third layer may comprising a permeable gel substrate.
However, in the same field of endeavor, additive manufacturing apparatus, John teaches an apparatus comprising an elastic separating layer (1) arranged between plane and material layer and designed in the form of a film or a gel-like material (abstract).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the PDMS film taught by Moore by selecting a separating layer in the form of a gel-like material as taught by John, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2016/0200052), as applied to claim 32, and in further view of John (US 2007/0063389).
Regarding claim 33, as applied to claim 32, Moore teaches a first and/or second adhesive layers 2614, 2618 (third layer) may be formed of a poly(dimethylsiloxane) (PDMS) film disposed between the permeable sheet 2620 and the base 2610 (fig 49; [0296]-[0297]).
Moore not specify a third layer may comprising a permeable gel substrate.
However, in the same field of endeavor, additive manufacturing apparatus, John teaches an apparatus comprising an elastic separating layer (1) arranged between plane and material layer and designed in the form of a film or a gel-like material (abstract).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the PDMS film taught by Moore by selecting a separating layer in the form of a gel-like material as taught by John, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2016/0200052), as applied to claim 34, and in further view of John (US 2007/0063389).
Regarding claim 35, as applied to claim 34, Moore teaches a first and/or second adhesive layers 2614, 2618 (third layer) may be formed of a poly(dimethylsiloxane) (PDMS) film disposed between the permeable sheet 2620 and the base 2610 (fig 49; [0296]-[0297]).
Moore not specify a third layer may comprising a permeable gel substrate.
However, in the same field of endeavor, additive manufacturing apparatus, John teaches an apparatus comprising an elastic separating layer (1) arranged between plane and material layer and designed in the form of a film or a gel-like material (abstract).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the PDMS film taught by Moore by selecting a separating layer in the form of a gel-like material as taught by John, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 830 AM-600 PM EST (on campus Monday - Thursday; telework every other Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M. NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                       

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743